Citation Nr: 1212804	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected residuals, left knee fracture, status post surgeries with degenerative joint disease.

2.  Entitlement to an initial compensable evaluation for service-connected chronic left quadriceps muscle strain.

3.  Entitlement to an initial compensable evaluation for chronic lumbosacral spine strain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2011, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, this case must be remanded for further development.

VCAA notice

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (the Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A review of the record indicates that the Veteran has not received notice as to the disability rating and effective date elements of his claims.  If, as here, there is a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, on remand, he should be provided with notice of such.

VA examination

The Veteran was last afforded a VA examination in August 2007 as to his service-connected left knee, left quadriceps, and lumbar spine disabilities.  The evidence of record indicates that these disabilities have since increased in severity.  Specifically, the Veteran testified at the March 2011 Board hearing that he experiences instability in the left knee, he limps every day, and has difficulty standing for long periods of time, walking on uneven ground, and completing daily chores.    

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected left knee, left quadriceps, and lumbar spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].
Accordingly, the case is REMANDED for the following action:

1. The RO should furnish a corrective VCAA notice to the Veteran which conforms to the Court's holding in Dingess.  A copy of the letter should be forwarded to the Veteran's representative.  

2. The RO must contact the Veteran and afford him the 
opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. The RO should thereafter schedule the Veteran for a VA examination for his service-connected left knee, left quadriceps, and lumbar spine disabilities.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

Left knee and lumbar spine disabilities: The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected left knee and lumbar spine disabilities as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the left knee and lumbar spine disabilities that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

Left quadriceps: When evaluating the severity of the left quadriceps disability involving Muscle Group XIII, the examiner should indicate whether there is evidence of pain or painful motion, weakness, premature/excess fatigability, incoordination, etc., including of the adjacent left knee and leg or hip).  This includes indicating whether the Veteran has additional functional impairment in this extremity as a consequence of these several factors, such as additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of this extremity or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  The examiner should also indicate whether the residuals to Muscle Group XIII or other muscle group are best characterized as mild, moderate, moderately-severe or severe.  The examiner should describe in detail the rationale for the assigned degree of severity.

4. Thereafter, the RO should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


